GIERKE, Judge
(concurring in part and dissenting in part):
I agree with the majority that the military judge did not err in finding appellant guilty of attempting to make false official statements. I disagree with the majority’s holding concerning attempted conspiracy.
For the reasons stated in my separate opinion in United States v. Anzalone, 43 MJ 322, 326-27 (1995), I believe that there is no such crime as attempted conspiracy. In Anzalone I concurred in the result only because I concluded that the specification described a solicitation, which is an offense under Article 134, Uniform Code of Military Justice, 10 USC § 934.
I would set aside the conviction of attempted conspiracy and return the case to the court below for reassessment of the sentence based on the remaining findings of guilty.